Electronically Filed
                                                               Supreme Court
                                                               SCPW-12-0000815
                                                               19-OCT-2012
                                                               10:43 AM



                           NO. SCPW-12-0000815

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          EDMUND M. ABORDO and CEDRIC AH SING, Petitioners,

                                     vs.

          DEPARTMENT OF PUBLIC SAFETY, STATE OF HAWAI#I;
        SHARI KIMOTO, Mainland Branch Coordinator for the
   Department of Public Safety, State of Hawai#i,1 Respondents.


                          ORIGINAL PROCEEDING
          (SCPW-12-0000419; SCPW-12-0000430; CR. NO. 93-0737;
                             CR. NO. 56581)

  ORDER DENYING WITHOUT PREJUDICE PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

             Upon consideration of the document submitted by
petitioners Edmund M. Abordo & Cedric Ah Sing entitled “Writ of
Mandamus/Prohibition in Separation of Petitioner-Appellant Cedric
Ah Sing from Petitioner-Appellant Edmund M. Abordo for Legal
Reasons,” which was filed in this court on September 25, 2012,
the documents attached thereto and submitted in support thereof,
and the record, petitioners fail to demonstrate a clear and



      1
         The petition identified the Honorable Richard K. Perkins, Judge of
the Circuit Court of the First Circuit, State of Hawai#i as the respondent.
The petition, however, is directed against the Department of Public Safety,
State of Hawai#i (“DPS”) and Shari Kimoto, DPS’s Mainland Branch Coordinator.
indisputable right to be placed in the same housing unit while
they are incarcerated to work on legal matters they file jointly.
Moreover, they fail to present any evidence that they are being
prevented from working on their appeal in CAAP-12-0000615 or that
they do not have other available alternatives.   At this time, it
appears that petitioners are not entitled to mandamus relief.
See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)
(A writ of mandamus is an extraordinary remedy that will not
issue unless the petitioner demonstrates a clear and indisputable
right to relief and a lack of alternative means to redress
adequately the alleged wrong or obtain the requested action); see
also Barnett v. Broderick, 84 Hawai#i 109, 111, 929 P.2d 1359,
1361 (1996) (Mandamus relief is available to compel an official
to perform a duty allegedly owed to an individual only if the
individual’s claim is clear and certain, the official’s duty is
ministerial and so plainly prescribed as to be free from doubt,
and no other remedy is available).   Accordingly,
          IT IS HEREBY ORDERED that the clerk of the appellate
court shall process the petition for a writ mandamus/prohibition
without payment of the filing fee.
          IT IS FURTHER ORDERED that the petition for a writ of
mandamus/prohibition is denied without prejudice to petitioners
seeking relief as appropriate in the circuit court.
          DATED: Honolulu, Hawai#i, October 19, 2012.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack

                                2